Citation Nr: 0118828	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a personality disorder.

2.  The propriety of the noncompensable rating for uterine 
fibroid tumors.

3.  Entitlement to a rating greater than 10 percent for 
psoriasis/seborrheic dermatitis for the period prior to 
September 1, 2000.

4.  Entitlement to a rating greater than 30 percent for 
psoriasis/seborrheic dermatitis for the period beginning on 
September 1, 2000.

5.  Entitlement to a rating greater than 10 percent for 
headaches.

6.  The propriety of the RO's severance of entitlement to 
service connection for pelvic inflammatory disease (PID).

7.  Entitlement to a retroactive annual clothing allowance 
payment for 1994.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied the veteran's claim of 
entitlement to a clothing allowance for 1994, entitlement to 
an increased rating for headaches and psoriasis/seborrheic 
dermatitis, granted the veteran entitlement to service 
connection for uterine fibroid tumors assigning a 
noncompensable rating, and severed the veteran's award of 
service connection for pelvic inflammatory disease.  The 
veteran subsequently perfected appeals of these decisions.  A 
hearing on these claims was held in February 2001, before the 
undersigned Board member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

The Board notes that in statements of record, and at her 
hearing before the Board in February 2001, the veteran has 
raised claims of entitlement to special monthly compensation 
for loss of use of a creative organ and entitlement to 
service connection for post traumatic stress disorder (PTSD).  
These issues have not been developed by the RO and are 
referred to the RO for appropriate disposition.

Additionally, at the hearing the veteran submitted additional 
evidence to the record along with a waiver of her right to 
have the evidence initially reviewed by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).  Accordingly, the Board will 
consider this evidence when evaluating the veteran's claims.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's claim of entitlement to service connection 
for a personality disorder was denied by the RO in a March 
1995 decision.  The veteran was notified of the decision but 
did not appeal. 

3.  The evidence added to the record subsequent to the March 
1995 rating decision, including testimony and statements of 
the veteran and medical evidence showing no psychiatric 
diagnosis other than a personality disorder, is not new but 
redundant, and is not so significant that it must be 
considered to fairly decide the merits of the claim.  

4.  For the period prior to July 16, 1999, the veteran's 
uterine fibroid tumors were manifested by abnormal 
Papanicolaou (Pap) smears, uterine fibroids, menorrhagia, 
dysmenorrhea, bilateral tubal ovarian adhesions, and right 
hydrosalpinx requiring laser myomectomy, lysis of tubo-
ovarian adhesions with laser and a right tuboplasty, as well 
as treatment for a squamous intraepithelial lesion.

5.  For the period beginning on July 16, 1999, the veteran's 
uterine fibroid tumors are manifested by normal pelvic 
examinations, no malignancy, no abdominal pain, and normal 
Pap smears.

6.  For the period prior to September 1, 2000, the veteran's 
psoriasis/seborrheic dermatitis was manifested by the absence 
of pitting on the fingernails and open lesions, the presence 
of scale on the scalp and external ears, and papules on the 
trunk, groin and axilla, with some acne or flat macules on 
the face and neck.

7.  For the period beginning on September 1, 2000, the 
veteran's psoriasis/seborrheic dermatitis is manifested by 
erythematous papules and scale on the chest, back, and arms, 
extensive thick yellow scale on the entire scalp, small 
macules on face, flat papules to neck area, pitting of most 
fingernails, as well as diffuse hyperpigmentation and papules 
on the groin and axilla, with no moist or exudative areas, no 
open lesions, no subungual debride, and no onycholysis.

8.  The veteran's has sudden onset headaches of irregular 
frequency, characterized by some nausea but no aura, vomiting 
or visual symptoms, and the ability to function with the 
headache.

9.  In a March 1995 decision the RO granted entitlement to 
service connection for pelvic inflammatory disease (PID), 
assigning a noncompensable evaluation thereto.

10.  In May 1998 the RO issued a decision severing service 
connection for PID, based on a finding that the veteran did 
not have this disorder.  

11.  No notice of the proposed severance was provided to the 
veteran prior to the RO's May 1998 decision severing service 
connection for PID.

12.  The veteran was notified of her entitlement to service 
connection for psoriasis/seborrheic dermatitis on March 21, 
1995.  Her initial application for an Annual Clothing 
Allowance was received on July 11, 1996.



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's final, 
unappealed March 1995 rating decision is not new and 
material, and does not serve to reopen the veteran's claim 
for service connection for a personality disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The criteria for a rating of 10 percent for uterine 
fibroid tumors are met for the period prior to July 16, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.116, Diagnostic 
Code 7613 (2000); Fenderson v. West, 12 Vet. App. 119 (1999).  

3.  The criteria for a compensable rating for uterine fibroid 
tumors are not met for the period beginning on July 16, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.116, Diagnostic 
Code 7613 (2000); Fenderson v. West, 12 Vet. App. 119 (1999).  

4.  The criteria for a rating greater than 10 percent for 
psoriasis/seborrheic dermatitis are not met for the period 
prior to September 1, 2000.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7816 (2000).

5.  The criteria for a rating greater than 30 percent for 
psoriasis/seborrheic dermatitis are not met for the period 
beginning on September 1, 2000.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2000).

6.  The criteria for a rating greater than 10 percent for 
headaches are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).

7.  Severance of entitlement to service connection for PID 
was not appropriate.  38 C.F.R. § 3.105 (2000).

8.  Retroactive payment of a clothing allowance for 1994 for 
psoriasis/seborrheic dermatitis, based on an application 
received on July 11, 1996, is not provided for by law.  38 
U.S.C.A. §§ 1162, 5101, (West Supp. 2000); 38 C.F.R. §§ 
3.151(a), 3.810 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran herself.  Additionally, she has been provided 
with recent VA medical examinations addressing her uterine 
fibroid tumors, psoriasis/seborrheic dermatitis, and 
headaches, as well as development regarding her request for a 
clothing allowance.  Additionally, she and her representative 
have been notified of the evidence necessary to substantiate 
her claims by letters of record and the Statements of the 
Case.  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary, 
and the veteran is not prejudiced by the Board's decision not 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a personality disorder.

The RO originally denied the veteran's claim of entitlement 
to service connection for a personality disorder in an 
unappealed March 1995 rating decision.  The RO based its 
denial of the claim on the absence of a disability for which 
compensation was payable.  This decision stands as the last 
final decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the United States Court of Appeals 
for Veterans Claims (Court) held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to the March 1995 decision, the evidence of record 
consisted of the veteran's service medical records indicating 
that she was discharged due to a personality disorder, and VA 
gynecological and neurological examinations.  Given that the 
veteran was diagnosed solely with a personality disorder and 
no other psychiatric impairment, the RO denied the veteran's 
claim at this time because personality disorders are not 
considered diseases or injuries within the meaning of 
applicable legislation governing compensation benefits.  
38 C.F.R. § 3.304(c) (2000).

Subsequent to the March 1995 decision, the veteran has sought 
to re-open the RO's final decision denying her claim for 
service connection for a personality disorder through the 
submission of statements and her testimony at a February 2001 
hearing, in which she contends that her personality disorder 
was incurred during service.  Also added to the record was 
medical evidence showing treatment for unrelated disorders, 
two outpatient treatment notations in May 2000 and August 
2000 indicating that the veteran had symptoms of anxiety, 
with no psychiatric diagnosis given, and a September 1996 VA 
psychiatric examination noting no Axis I diagnosis of a 
psychiatric impairment, only a personality disorder, not 
otherwise specified.  

Given this evidence, the Board finds that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a personality disorder has not been 
presented.  The veteran's statements and testimony are 
cumulative of her contentions prior to March 1995, and the 
medical evidence fails to indicate a disorder for which 
compensation can be granted.  Moreover, she was diagnosed 
with a personality disorder prior to March 1995, and the 
evidence confirming that diagnosis is cumulative.  
Accordingly, the veteran's petition to reopen her claim of 
entitlement to service connection for a personality disorder 
is denied.

2.  Claims for an increased evaluation.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation for her disabilities, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

a.  The propriety of the noncompensable rating for uterine 
fibroid tumors.

The RO originally granted entitlement to service connection 
for uterine fibroid tumors in a May 1998 decision assigning a 
noncompensable rating thereto, effective July 16, 1994.  The 
veteran perfected an appeal of that decision disputing the 
rating assigned.  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with her 
original award of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for uterine fibroid tumors, but has maintained the 
noncompensable rating assigned thereto for the entire appeal 
period.  Nonetheless, in both the original rating decision in 
May 1998 and the subsequent Statements of the Case, the RO 
has addressed and considered all of the evidence of record.  
Thus, she was not harmed by their failure to specifically 
address the possibility of a "staged" rating.  In any case, 
the current decision will address the issue of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119.  

The veteran contends in statements of record and at her 
February 2001 hearing that she has been treated for fibroids 
during and since service and that the condition ought to have 
been diagnosed earlier.  She also contends that her condition 
is severe and is interfering with her ability to have 
children.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.116 (2000) (Schedule), the RO ascertained the severity of 
the veteran's uterine fibroid tumors by application of the 
criteria set forth in Diagnostic Code 7613, governing 
disease, injury or adhesions of the uterus.  Under this 
provision, a noncompensable rating is assigned for symptoms 
that do not require continuous treatment, a 10 percent 
evaluation is warranted for symptoms that require continuous 
treatment, and 30 percent evaluation is warranted for 
symptoms not controlled by continuous treatment.  

The medical evidence of record shows that in September 1994 
the veteran underwent a gynecological examination.  The 
examiner noted the veteran's report of a fibroid tumor in her 
uterus and a history of an abnormal Pap smear.  Her pelvic 
examination was normal at the time of the examination with no 
malignant process, no tubercular or other mycobacterial 
infection within the last year, no voluntary sterilization, 
no removal of ovaries, no partial removal of ovaries, no 
atrophy, no prolapse of the uterus, and no displacement of 
the uterus or adhesions.  In an August 1996 VA examination 
she was noted to have had a normal colposcopy in July 1996 
due to an abnormal Pap smear.  Her external genitalia, 
Bartholin, ureteral, and Skene's glands were negative, her 
uterus was normal in size and shape, and no abnormalities of 
the ovaries, or other malignant process was noted.  Her 
diagnosis was a normal examination.  

In April 1998 the veteran underwent another VA gynecological 
examination.  This examiner noted a history of a small 
fibroid tumor of the uterus and an abnormal Pap smear with 
colposcopy and evaluation, for which she was still being 
treated.  In 1997 the examiner noted that the tumor had grown 
slightly.  The veteran denied having PID and denied any 
antibiotic treatment therefor.  Physical examination found 
that the Bartholin, ureteral, and Skene's glands as well as 
the vagina were clear.  The cervix was anterior and firm, and 
the uterus felt normal in size and shape.  There were no 
masses on the adnexa.  The examiner's assessment was status 
post evaluation for dysfunctional uterine bleeding revealing 
a small myoma (fibroid tumor) of the uterus via a diagnostic 
laparoscopy.  The examiner further noted that the veteran was 
being followed at the VA medical center in New Orleans, 
Louisiana for atypical Pap smears.

VA treatment records from June 1994 to September 2000 show a 
June 1994 diagnosis of fibroid uterus based on a diagnostic 
laparoscopy and chromopertubation.  In July 1994 she had a 
colposcopy, which was normal.  In July 1995 she had an 
abnormal Pap smear, and a colposcopy was performed.  She was 
treated in October 1995 for a vaginal infection.  In February 
1996 she another Pap smear done, and she was given a pelvic 
examination which noted small fibroid tumors in her uterus, 
although her cervix was clear and without lesions.  Another 
Pap smear was done in April 1996.  In July 1996 she had 
another colposcopy which was also normal, another Pap smear 
was taken at this time.  The veteran continued to be treated 
at the VA medical facility, and in May 1998 had another 
abnormal Pap smear with a colposcopy being performed in June 
1998, with a diagnosis of leiomyoma with infarcts.  In August 
1998 she had gynecological surgery for uterine fibroids, 
menorrhagia, dysmenorrhea, tubal ovarian adhesions 
bilaterally, and a right hydrosalpinx.  She had a laser 
myomectomy, lysis of tubo-ovarian adhesions with laser, and a 
right tuboplasty.  The operation report noted that she had 
multiple tubal adhesions and fibroids which were dissected.  
In January 1999 she again had an abnormal Pap smear, showing 
squamous intraepithelial lesion, for which she was treated 
with a colposcopy.  

On July 16, 1999, the veteran had a pelvic examination and 
Pap smear.  The examination was normal and on July 26, 1999, 
the Pap was reported to have no evidence of malignancy or 
abnormality.  In November 1999 the veteran was examined again 
with the same results, no abnormality in the Pap smear and a 
normal pelvic examination.  

Considering the evidence of record in light of the evaluation 
criteria, the Board finds that for the period prior to July 
16, 1999, the veteran's uterine fibroid tumors were 
symptomatic, and that she was receiving regular continuous 
treatment for abnormal Pap smears and other related symptoms.  
Accordingly, a 10 percent evaluation is warranted for this 
time period.  However, beginning on July 16, 1999, the 
veteran's symptomatology appears to have resolved, and her 
examinations and Pap smears appear to be normal from this 
point forward.  Accordingly, her uterine fibroid tumors were 
asymptomatic and not subject to continuous treatment from 
this point forward.  

A rating greater than 10 percent for the period prior to July 
16, 1999, is not warranted since there is no indication that 
the veteran's continuos treatment was not working during this 
time.  Additionally, a compensable rating for the period 
beginning on July 16, 1999, is not warranted because there is 
no indication in the medical records that the veteran has any 
symptomatology requiring continuous treatment.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

b.  Entitlement to a rating greater than 10 percent for 
psoriasis/seborrheic dermatitis for the period prior to 
September 1, 2000, and a rating greater than 30 percent for 
the period beginning on September 1, 2000.

The RO originally granted the veteran's claim of entitlement 
to service connection for psoriasis/seborrheic dermatitis in 
a March 1995 decision, assigning a 10 percent evaluation 
thereto, effective July 16, 1994.  In April 1997, the RO 
denied the veteran's claim of entitlement to an increased 
rating for her service-connected skin disorder.  The veteran 
did not appeal this decision.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (2000) (Schedule), the RO ascertained the severity of 
the veteran's psoriasis/seborrheic dermatitis by application 
of the criteria set forth in Diagnostic Code 7816.  Under 
this provision, a noncompensable rating is warranted for a 
slight impairment, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation is assigned for exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation, the highest rating available under this 
provision, is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant conditions.

The relevant medical evidence of record includes an April 
1998 VA skin examination which shows that the veteran has 
been prescribed Tac and Eucerin for her psoriasis, and that 
her skin disorder involves her scalp with subsequently 
developed lesions in the right antecubital fossa and on her 
trunk inferior to the breasts.  The examiner noted moderately 
severe pruritis and burning of the involved areas.  Her scalp 
had marked scaling that involved the entire scalp, with 
marked involvement of both external ears.  Additionally, the 
examiner noted slightly pigmented areas with minimal scaling 
involving the flexor surface of the right arm, the outer 
aspect of the right upper arm, and the inner aspect of the 
left arm.  There was no involvement of the extensor surface 
of the elbows or knees, and minimal involvement with slightly 
red lesions, with minimal, if any, scaling involving the 
inner aspect of both thighs.  The diagnosis was seborrheic 
dermatitis involving the entire scalp and ears, and inverse 
psoriasis established by biopsy.

VA outpatient treatment records from July 1998 to September 
2000 show treatment in April 1999 for few hyperpigmented 
macules on the cheeks, a few papules on the flexures, 
intramammary area and gluteal cleft and groin.  She was 
prescribed medication.  In December 1999 she was treated 
again for her skin disorder.  Physical examination noted 
multiple hyperpigmented macules on the face with no primary 
lesions, and multiple small hyperpigmented oval slightly 
keratotic macules on the trunk with a few in the antecubital 
fossa.  She was diagnosed with mild psoriasis now with acne 
vulgaris and her prescription was renewed.  In June 2000 she 
was seen for a follow up examination.  At this time the 
examination showed multiple hyperpigmented macules on her 
face with no primary lesions, but postauricular skin with a 
greasy scale.  She was continued on medication and diagnosed 
with mild seborrheic dermatitis and acne vulgaris.  In August 
2000 she was treated for complaints of skin lesions which had 
begun itching and bleeding when they are scratched.  The 
veteran reported that her skin lesions had been getting worse 
over the past few months.  She was noted to have many skin 
lesions over the neck and axillae, diagnosed as skin tags, 
and referred to dermatology.  On September 1, 2000, she was 
seen in dermatology.  At this time the veteran reported that 
her skin disorder was not responding to medication but 
getting worse.  The examination noted several erythematous 
papules with scale on her chest, back, arms and near the 
axillae.  Her axillae had post inflammatory hyperpigmentation 
and her scalp had diffuse scale.  She was prescribed 
additional medication and schedule for removal of the skin 
tags on the neck.

In November 2000 she underwent a VA skin examination.  
Physical examination noted extensive thick yellow scale 
involving her entire scalp with accentuation around the 
hairline especially the frontal hairline.  She had no open 
lesions of the scalp.  Her face had erythema of the eyebrow, 
essential facial region with scattered small 2-4 millimeter 
scaling macules and flat papules extending to the neck area 
and postauricular areas.  Her trunk and proximal extremities 
were involved with multiple scattered slightly erythematous 
round, oval, flat 4 millimeter papules.  The axillae and 
groin showed diffuse hyperpigmentation with scattered scaling 
papules.  No moist or exudative areas were appreciated.  Most 
of the veteran's fingernails had pitting, which were tiny and 
diffusely organized across the nail plate.  There was no sign 
of subungual debride and no sign of onycholysis.  Oral 
examination showed slight glossal atrophy with no whitish 
lesions at this time.  The diagnosis was psoriasis which the 
examiner characterized as sebopsoriasis, with the beginning 
of guttate lesions and nail involvement without arthritis at 
the present time.

For the period prior to September 1, 2000, the Board finds 
that the evidence does not support the assignment of a rating 
greater than 10 percent.  Although the April 1998 examination 
report notes marked involvement of the scalp and ears, there 
was no notation of constant exudation or itching, and no 
extensive lesions, only extensive scaling.  Additionally, 
since the affected areas were confined at this time to the 
scalp, external ears, and part of the right and left arm, the 
evidence does not suggest marked disfigurement.  Her 
outpatient treatment from December 1999 show the onset of 
acne vulgaris on the face, but with diagnoses of mild 
dermatitis and mild psoriasis, and no primary lesions.  
Additionally, no mention is made of itching or exudation 
until August 15, 2000, when she was referred to the 
dermatology clinic.  Accordingly, for the period prior to 
September 1, 2000, the Board finds that the veteran's 
psoriasis/seborrheic dermatitis does not warrant a rating 
greater than 10 percent.

With regard to the veteran's 30 percent evaluation effective 
September 1, 2000, the Board finds that the record does not 
support the assignment of a 50 percent evaluation for her 
psoriasis/seborrheic dermatitis after this date.  The 
September 1st outpatient treatment report from the 
dermatology clinic and the November 2000 examination report 
do not indicate ulceration, extensive exfoliation or 
crusting, and while the yellow scale on her scalp may be 
markedly disfiguring, the Board does not believe it rises to 
the level of exceptionally repugnant as described in the 
examination report.  Moreover the examiner noted no subungual 
debride or onycholysis present and no open lesions, despite 
the presence of pitting in her nails, suggesting that 
systemic manifestations have not occurred yet.  Accordingly, 
the Board finds that the symptoms of the veteran's seborrheic 
dermatitis/psoriasis for the period beginning on September 1, 
2000, more nearly approximate the criteria for a 30 percent 
evaluation and an increased evaluation is not warranted at 
this time. 

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996). 

c.  Entitlement to a rating greater than 10 percent for 
headaches.

Entitlement to service connection for headaches was 
originally granted in a March 1995 decision, and a 10 percent 
rating assigned thereto, effective July 16, 1994.  In April 
1997 and May 1998 decisions, the RO denied the veteran's 
claims for an increased rating.  The latter denial being the 
claim currently on appeal.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a (2000) (Schedule), the RO ascertained the severity 
of the veteran's headaches by application of the criteria set 
forth in Diagnostic Code 8100.  Under this provision, a 10 
percent rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months, a 30 percent rating is assigned 
for headaches with characteristics prostrating attacks 
occurring on an average once a month over the last several 
months, and a 50 percent rating requires headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The veteran testified at her February 2001 hearing before a 
member of the Board that her headaches started suddenly and 
could last three or four days, that she would go to bed with 
a headache and wake up with one.  She also stated that her 
medications help with the pain but do not eliminate it 
entirely.  

The medical evidence of record includes an August 1996 VA 
neurological examination at which time the veteran noted that 
she had no adverse affects from medication, and that she had 
headaches anywhere from twice a week to daily, but that she 
could generally continue to function normally with a 
headache, being only about 25-30 percent incapacitated.  In 
April 1998 she was given another VA neurological examination.  
At this time she reported that her headaches came with 
irregular frequency, sometimes once or twice a week, 
sometimes every three weeks or even every three months.  She 
also stated that sometimes she had to go to bed with a 
headache, but she had no aura, and no vomiting but some 
nausea.  She denied having any visual symptoms during her 
headaches.  In elaborating on her ability to function during 
her headaches she stated that she would finish working, go 
home and rest, and take her medications.  She also noted that 
sometimes her headaches were brought on by stress.  She was 
diagnosed with chronic headaches, mixed type.  The examiner 
noted that her headaches were atypical migraine and tension 
type headaches.  

VA outpatient treatment records in the file show very 
sporadic treatment and complaints of headaches in the record, 
most frequently in the medical history portion of evaluations 
noting her other medical complaints.  

Considering the veteran's statements and the medical evidence 
of record, the Board finds that the severity of the veteran's 
headaches more nearly approximates the criteria for a 10 
percent evaluation, and that no greater disability rating is 
warranted at this time.  There is no evidence that her 
headaches cause prostrating attacks on average of once a 
month.  In fact, her testimony at the hearing indicates that 
she gets up and functions with her headaches on a regular 
basis.  Additionally, even though the medication provided to 
her for her headaches does not alleviate all of her symptoms 
it appears to alleviate enough that she is not totally 
incapacitated when her headaches occur.  Furthermore, the 
only characteristic symptom of a migraine attack associated 
with her headaches is nausea, indicating that her onset of 
headaches are not "characteristic prostrating attacks."  
She apparently suffers no vomiting, visual symptoms, or 
auras.  As stated previously, the Board does not find that 
the evidence presents a sufficiently severe disability 
picture as to warrant the assignment of a rating greater than 
10 percent for the veteran's service-connected headaches, and 
her claim therefor is denied.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  The propriety of the RO's severance of the veteran's 
claim of entitlement to service connection for PID.

The RO granted service connection for PID in a March 1995 
decision based primarily on service medical records showing 
provisional treatment and diagnosis for this condition.  The 
September 1994 VA gynecological examination provided in 
connection with the veteran's claim for service connection 
did not diagnose this condition.  In August 1996 the veteran 
underwent another VA gynecological examination, in which the 
examiner again failed to diagnose PID.  In an April 1998 VA 
examination report, the examiner noted that despite being 
service-connected for PID, the veteran denied having PID and 
denied ever being treated with antibiotic treatment for PID.  
After examining the veteran the examiner did not diagnose the 
veteran with PID, but did not state that the diagnosis was in 
error.

With no prior notification to the veteran, in a May 1998 
rating decision the RO determined that the award of service 
connection for PID was clear and unmistakable error (CUE) and 
severed service connection for PID.  Alternately, the RO 
awarded the veteran service connection for uterine fibroid 
tumors with the same effective date previously assigned to 
her award of service connection for PID. 

Once service connection has been granted, it can be severed 
only upon VA's showing that the rating decision granting 
service connection was the product of clear and unmistakable 
error (CUE) and only after certain procedural safeguards have 
been met.  Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 38 
C.F.R. § 3.105(d) (2000).  Specifically, when severance of 
service  connection is warranted, a rating proposing 
severance will be  prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of  record of the contemplated action and 
furnished detailed  reasons therefor and will be given 60 
days for the  presentation of additional evidence to show 
that service  connection should be maintained.  38 C.F.R. § 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d).

VA's burden in severing service connection is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of CUE.  Daniels, 10 Vet. App. at 478, citing 
Baughman v. Derwinski, 1 Vet. App. 563 (1991) and Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994) (holding that CUE is 
defined the same under section 3.105(d) as it is under 
section 3.105(a)).  In the present case, because the veteran 
filed a timely appeal of the rating decision which severed 
service connection, the Board must review the May 1998 rating 
decision to see if VA met the procedural safeguards required 
before severing a case, and to determine if the burden of 
showing that the March 1995 rating decision which granted 
service connection for PID constituted CUE was met.

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40 (1993).  Errors that are "clear and 
unmistakable" are undebatable; that is, reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id.  It is an  extremely 
high and rigorous standard, far more than a mere disagreement 
with how the evidence was weighed, evaluated, or interpreted.  

Reviewing the record, the Board finds that there is no reason 
to reach the question of whether or not the RO's March 1995 
grant of service connection for PID constituted CUE because 
the RO failed to follow the procedural requirements set out 
in 38 C.F.R. § 3.105(d) prior to severing service connection.  
Specifically, the RO failed to provide the veteran with a 
rating proposing severance which set forth all the material 
facts and reasons for the severance of service connection for 
PID.  Additionally, the RO did not provide the veteran with 
the required 60 day period to respond to the proposed 
severance.  Moreover, to the extent that the RO was 
attempting to change the diagnosis of the veteran's service-
connected gynecological condition, they did not follow the 
proper procedure laid out in 38 C.F.R. § 3.105(d) for this 
action either.  No certification from a medical authority 
stating that the diagnosis of PID was clearly erroneous has 
been submitted to the record, as required by the regulation.  
Accordingly, given the failure to follow the procedural steps 
set out in the governing regulation, the Board finds that the 
severance of the veteran's claim of entitlement to service 
connection for PID is in error, and service connection for 
this disorder is restored.

4.  Entitlement to a retroactive annual clothing allowance 
payment for 1994.

A veteran is entitled to a clothing allowance if he: (1) 
"because of a service-connected disability," wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that 
causes irreparable damage to the veteran's outergarments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810 (2000).

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter, both as to 
initial claims and recurring payments under previously 
established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be  
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed  
within one year of such date.  The one-year period for filing  
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination.  
38 C.F.R. § 3.810(c)(2).

The veteran contends that she is entitled to an Annual 
Payment of Clothing Allowance for the year 1994 due to her 
award of service connection for seborrheic 
dermatitis/psoriasis, which requires the use of creams that 
ruin her clothing.  As noted above, the veteran was awarded 
service connection for her skin disabilities in March 1995, 
effective July 16, 1994, the day after her discharge from 
service.  Notice of this determination was sent to the 
veteran on March 21, 1995.  Because this initial 
determination of service connection was made subsequent to 
the anniversary date for which entitlement to a clothing 
allowance would be established, that is, August 1, 1994, the 
veteran had one year from the date of the notification of the 
award of service connection to file her request for a 
clothing allowance in order to get benefits for 1994.  
38 C.F.R. § 3.810(c)(2).  This gave the veteran until March 
21, 1996, to submit her request.  However, no request was 
submitted by the veteran until July 11, 1996, when the 
veteran submitted a VA Form 21-4138 and a VA Form 21-8678, 
Application for Annual Clothing Allowance.  Because this 
claim was filed outside the timeframe established for 
requesting benefits, her claim of entitlement to retroactive 
payment of an annual clothing allowance for 1994 is denied.



ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a personality disorder, and 
the benefits sought on appeal with regard to that disability 
remain denied.

Entitlement to a 10 percent rating for uterine fibroid tumors 
for the period prior to July 16, 1999, is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

Entitlement to a compensable rating for uterine fibroid 
tumors, for the period beginning on July 16, 1999, is denied.

Entitlement to a rating greater than 10 percent for 
psoriasis/seborrheic dermatitis for the period prior to 
September 1, 2000, is denied.

Entitlement to a rating greater than 30 percent for 
psoriasis/seborrheic dermatitis for the period beginning on 
September 1, 2000, is denied.

Entitlement to a rating greater than 10 percent for headaches 
is denied.

The severance of service connection for PID was not warranted 
and the appeal concerning this issue is granted.

Entitlement to retroactive payment for clothing allowance 
benefits for 1994 is denied. 




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



